Motion granted insofar as to extend the appellant’s time to procure the record on appeal and appellant’s points to be served and filed up to and including October 7, 1959, with notice of argument for the November 1959 Term of this court, said appeal to be argued or submitted when reached; and to permit the appellant to dispense with printing the exhibits Nos. 1 to 37, inclusive, outlined in the moving papers, in the printed record on appeal on condition that the originals of such exhibits are filed with this court on or before October 28, 1959. In all other respects, the motion is denied. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.